DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4, 6-8 & 10 allowed.
The following is an examiner’s statement of reasons for allowance. 
Claim 1 includes previously recited subject matter of canceled claim 5 which was found to be allowable. More specifically, claim 1 now indicates a pair of restricting portions that sandwich the holding portion in a specific spatial configuration. None of the prior art references, on the record, showcase or disclose such a feature. Rather, the prior art references show that such a feature is not needed for the rotation of the nozzle in the desired direction, and only either of a “plate” or “restricting portion” 1s required for the desired actions (see Salvador Fig.2C, Hoffman Fig.1B). Although Salvador does have a pair of restricting portions (see Fig.2D ref 25) these portions are not in the claimed configuration, and one of ordinary skill in the art would not modify Salvador to locate these restricting portions in the claimed position as they would serve no function in such a location. To the contrary, relocating such features would results in a detrimental impact to controlling the position of the nozzle (Salvador [0049]). As to Hoffman, there appears to be no reason to complicate the structure of Hoffman by introducing such features, when the current features of Hoffman suffice to perform the same function. Furthermore, none of the references cited teach a nozzle held portion being spherical and the holding portion being cylindrical. These limitations are interpreted substantially as shown in Figs.2 & 6 of the instant application, wherein the held portion is understood to be inserted within the fluid line and the holding portion constitutes part of the fluid line and not merely some shape of a mating protrusion/recess configuration. Thus, the overall configuration provides a spherical joint that is restricted to only a single rotational axis. This configuration is contrary to the known purpose of providing such spherical joints as they are utilized to provide multiple degrees of freedom with multiple rotational axis. Thereby, the features of the claim when taken into totality present a difference over the prior art. Accordingly, there appears to be no art, on the record, when taken alone or in combination provides one of ordinary skill in the art with reasonable motivation to perform the modification that would render the invention obvious. Thus, claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711